

CONSULTING AGREEMENT
 
THIS AGREEMENT is effective as of the 4th day of December, 2009 (the “Effective
Date”).


  BETWEEN:


URBAN BARNS FOODS INC., a corporation incorporated under the laws of Nevada,
having its principal office at 7170 Glover Road, Milner, BC, V0X 1T0.


                                                                                     (the
"Company")


  AND:


JACOB BENNE, a businessperson with a residence at 7170 Glover Road, Milner, BC,
V0X 1T0.


(the "Consultant")
 
WHEREAS:
 
A.
The Company is in the business of growing fruit and vegetables in urban areas
through the use of vertical farming technology; and

 
B. 
The Company wishes to engage the services of the Consultant as an independent
contractor of the Company.



NOW THEREFORE, in consideration of the premises and mutual covenants contained
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties covenant and agree as
follows:
 
1. 
ENGAGEMENT AS A CONSULTANT

 
1.1 
The Company hereby engages the Consultant as an independent contractor of the
Company, to undertake duties as requested by the Company or its subsidiaries
from time to time, and the Consultant accepts such engagement on the terms and
conditions set forth in this Agreement.

 
2. 
TERM OF THIS AGREEMENT

 
2.1 
The term of this Agreement shall begin as of the Effective Date and shall
continue untilDecember 31, 2011 or until terminated pursuant to Section 13 or 14
herein (the “Term”).

 
3. 
CONSULTANT SERVICES

 
3.1 
The Services to be provided or coordinated by the Consultant shall include but
not be limited to:

 
(a)  
sourcing the initial facilities for the Company’s plant growing equipment:

 
(b)  
coordinating the supply of seedlings required for the cultivation of fruits and
vegetables by the Company;

 
(c)  
training, or provide for the training of, the Company’s employees and management
in horticulture techniques and plant management associated with vertical farming
at the Company’s facilities;

 
(d)  
overseeing product choice and quality control;

 
(e)  
performing research and development on the growing activity; and

 
(f)  
offering consultation and assistance regarding administration and the granting
of governmental approvals and licenses.

 
                                   (collectively the “Services”)
 
 
1

--------------------------------------------------------------------------------

 
 
3.2 
In providing the Services, the Consultant shall:

 
●  
comply with all applicable federal, provincial, local and foreign statutes, laws
and regulations;

 
●  
not make any misrepresentation or omit to state any material fact which results
in a misrepresentation regarding the business of the Company; and

 
●  
not disclose, release or publish any information regarding the Company without
the prior written consent of the Company.

 
4. 
CONSULTANT COMPENSATION



4.1 
No Regular Compensation.  The Consultant shall not receive any regular
compensation for provision of the Services.  The Consultant hereby recognizes
that the value provided to the Consultant by virtue of the Consultant’s equity
holdings of 5,000,000 shares in the Company’s common stock (the “Shares”) is
sufficient compensation for the provision of the Services.



4.2 
Other Compensation Arrangements.  Notwithstanding Section 4.1 of this Agreement,
the Company reserves the right to enter into other compensation arrangements
with the Consultant at the sole discretion of the Company’s Board of
Directors.  The Consultant may also, from time to time, be issued bonus
compensation for the provision of services outside of the scope of this
Agreement.



5. 
REIMBURSEMENT OF EXPENSES

 
5.1 
The parties agree that the Compensation hereunder shall be inclusive of any and
all fees or expenses incurred by the Consultant on the Consultant’s own behalf
pursuant to this Agreement including but not limited to the costs of rendering
the Services.  Notwithstanding the foregoing, the Company shall reimburse the
Consultant for any bona fide expenses incurred by the Consultant on behalf of
the Company in connection with the provision of the Services provided that the
Consultant submits to the Company an itemized written account of such expenses
and corresponding receipts of purchase in a form acceptable to the Company
within 1 month after the Consultant incurs such expenses.  However,the Company
shall have no obligation to reimburse the Consultant for any single expense in
excess of $500 or $3,000.00 in the aggregate without the express prior written
approval of the Board of Directors.

 
6.
SERVICES NOT EXCLUSIVE



6.1 
The Consultant shall at all times faithfully and in a professional manner
perform all of the duties that may be reasonably required by the Company
pursuant to the terms of this Agreement. The Company acknowledges that
Consultant is engaged in other business activities, and that the Consultant
shall be permitted to continue such activities during the term of this
Agreement. The Consultant shall not be restricted from engaging in other
business activities during the term of this Agreement.



7.
CONFIDENTIALITY



7.1 
The Consultant shall not disclose to any third party without the prior consent
of the Company any financial or business information concerning the business,
affairs, plans, technology or programs of the Company, its Directors, officers,
shareholders, employees, or consultants (the "Confidential Information"). The
Consultant shall not be bound by the foregoing limitation in the event (i) the
Confidential Information is otherwise disseminated and becomes public
information or (ii) the Consultant is required to disclose the Confidential
Informational pursuant to a subpoena or other judicial order.  As a material
inducement to the Company entering into this Agreement, the Consultant shall, at
the Company’s request, execute a confidentiality and non-disclosure agreement in
a form approved by the Company.

 
 
2

--------------------------------------------------------------------------------

 
 
8.
NON-COMPETITION AND NON-SOLICITATION



8.1 
As a material inducement to the Company for entering into this Agreement, the
Consultant covenants as follows:

 
(a)
during the Term and for a period of 24 months following the Term, the Consultant
shall not, for any reason, directly or indirectly, whether as an individual,
partner, joint venturer, executive, employee, consultant, principal, affiliate,
agent, shareholder, officer or director of any individual or entity, solicit or
accept business with respect to products competitive with those of the Company
from any of the Company’s customers situated in the Americas, except for the
Consultant’s current involvement with BevoAgro Farms Ltd..

 
(b)
during the Term and for a period of 24 months following the Term, the Consultant
shall not hire or take away or cause to be hired or taken away any consultant or
employee who was in the employ of the Company at any time during that period.



(c) 
during the Term and for a period of 24 months following the Term, the Consultant
shall not, for any reason, directly or indirectly, whether as an individual,
partner or joint venturer, employee, consultant, contractor, affiliate,
principal, agent, shareholder, officer or director, of any person or entity or
in any other manner, carry on, be engaged in, concerned with, interested in,
advise, lend money to, guarantee the debts or obligations of, or permit the
Consultant’s name or likeness to be used or employed by any person or entity
concerned with, engaged in or having an interest in, any business which is the
same as, or competitive with, the business of the Company, including, without
limitation, any business relating to the growing of produce in vertical farming
facilities, within the geographical area of North America.  the Consultant
shall, however, be entitled, for investment purposes, to purchase and trade
shares of a public company which are listed and posted for trading on a
recognized stock exchange the business of which public company is in competition
with the business of the Company, so long as the Consultant shall not directly
or indirectly own more than 10% of the issued share capital of the public
company, or participate in its management or operation or act in any advisory
capacity to such public company.



9.
GRANTS OF RIGHTS AND INSURANCE



9.1 
The Consultant agrees that the results and proceeds of the Services under this
Agreement, although not created in an employment relationship, shall, for the
purpose of copyright only, be deemed a work made in the course of employment
under the Canadian law or a work-made-for-hire under the United States law and
all other comparable international intellectual property laws and conventions. 
All intellectual property rights and any other rights (including, without
limitation, all copyright) which the Consultant may have in and to any work,
materials, or other results and proceeds of the Services hereunder shall vest
irrevocably and exclusively with the Company and are otherwise hereby assigned
to the Company as and when created.  The Consultant hereby waives any moral
rights of authors or similar rights the Consultant may have in or to the results
and proceeds of the Consulting Services hereunder.



9.2 
The Company shall have the right to apply for and take out, at the Company's
expense, life, health, accident, or other insurance covering the Consultant, in
any amount the Company deems necessary to protect the Company's interest
hereunder.  The Consultant shall not have any right, title or interest in or to
such insurance.



10. 
REPRESENTATIONS AND WARRANTIES



10.1 
The Consultant represents, warrants and covenants to the Company as follows:

 
(a)
the Consultant is not under any contractual or other restriction which is
inconsistent with the execution of this Agreement, the performance of the
Services hereunder or any other rights of the Company hereunder; and

 
(b)
the Consultant is not under any physical or mental disability that would hinder
the performance of her duties under this Agreement.



11. 
INDEMNIFICATION



11.1 
The Consultant shall indemnify and hold harmless the Company, its partners,
financiers parent, affiliated and related companies, and all of their respective
individual shareholders, directors, officers, employees, licensees and assigns
from and against any claims, actions, losses and expenses (including legal
expenses) occasioned by any breach by the Consultant of any representations and
warranties contained in, or by any breach of any other provision of, this
Agreement by the Consultant.



12. 
NO OBLIGATION TO PROCEED.



12.1 
Nothing herein contained shall in any way obligate the Company to use the
Services hereunder or to exploit the results and proceeds of the Services
hereunder; provided that, upon the condition that the Consultant is not in
material default of the terms and conditions hereof, nothing contained in this
section 12.1 shall relieve the Company of its obligation to deliver to the
Consultant the Compensation.  All of the foregoing shall be subject to the other
terms and conditions of this Agreement (including, without limitation, the
Company’s right of termination, disability and default).



 
3

--------------------------------------------------------------------------------

 
 
13.
RIGHT OF TERMINATION.



13.1 
The Company and the Consultant shall each have the right to terminate this
Agreement at any time in their sole discretion by giving not less than 1 month
written notice to the other of same.  The Company’s right of termination
pursuant to this section 13.1 shall be in addition to the Company’s rights
pursuant to below section 14.



14.
DEFAULT/DISABILITY.



14.1 
No act or omission of the Company hereunder shall constitute an event of default
or breach of this Agreement unless the Consultant shall first notify the Company
in writing setting forth such alleged breach or default and the Company shall
cure said alleged breach or default within 10 days after receipt of such notice
(or commence said cure within said 10 days if the matter cannot be cured in 10
days, and shall diligently continue to complete said cure).  Upon any material
breach or de­fault by the Consultant of any of the terms and conditions hereof,
or the terms and conditions of any other agreement between the Company and the
Consultant for the services of the Consultant, the Company shall immediately
have the right to suspend or to terminate this Agreement and any other agreement
between the Company and the Consultant for the services of the Consultant.



14.2 
Upon any disability or incapacity of the Consultant which prevents the
Consultant from fully performing or complying with the terms and conditions
hereof, the Company shall immediately have the right to suspend this Agreement. 
If such disability or incapacity shall continue for more than 5 consecutive
business days, the Company shall immediately have the right, exercisable at any
time after such 5 day period, to continue such sus­pension or terminate this
Agreement by so notifying the Consultant in writing.



14.3 
During the period of any suspension hereunder or upon any termination hereof,
the Consultant shall not be entitled to any further compensation hereunder;
provided, that if such suspension or termination is a result of a disability or
incapacity (and not a default or breach), the Consultant shall be entitled to a
portion of the Compensation equal to the fair market value of the Consulting
Services that have been rendered prior to the date of the event giving rise to
such suspension and/or termination, the whole subject to the Discretion of the
Board of Director’s of the Company. If the Company has the choice to continue a
suspension hereunder or to terminate and the Company elects to continue the
suspension, then the Company may terminate the Agree­ment by written notice to
the Consultant during the period of any such continued suspension.  Nothing
contained hereinabove shall in any manner limit any other remedy which the
Company may have against the Consultant (including without limitation, the right
to offset the Company's dam­ages caused by the Consultant's default or breach
hereof from and against any compensation due to the Consultant hereunder).  the
Company's failure to suspend and/or terminate this Agreement during periods when
it may do so and/or the Company's payment of the Compensation to the Consultant
during any period of suspension, shall not be deemed a waiver of the Company's
right to later suspend and/or terminate this Agreement or withhold further
compensation due to the Consultant.  A mat­er­ial breach of any other agreement
between the parties may, at the Company's election, be deemed a material breach
of this Agreement.



15.
COMPANY'S REMEDIES.



15.1 
The services to be rendered by the Consultant hereunder and the rights and
privileges herein granted to the Company are of a special, unique, unusual,
extraordinary and intellectual character which gives them a peculiar value, the
loss of which cannot be reasonably or adequately compensated in damages in an
action at law, it being understood and agreed that a breach by the Consultant of
any of the provisions of this Agreement shall cause the Company irreparable
injury and damages.  The Consultant expressly agrees that the Company shall be
entitled to seek injunctive and/or other equitable relief to prevent a breach
hereof the Consultant.  Resort to such equitable relief, however, shall not be
construed as a waiver of any other rights or remedies which the Company may have
in the premises for damages or otherwise.



16.
CONSULTANT’S REMEDIES.



16.1
In the event of any breach by the Company of this Agreement, the Consultant
shall be limited to its remedies at law for damages, if any, and shall not have
the right to terminate or rescind this Agreement or to in any way enjoin or
restrain the operations or activities of the Company.



17.
INDEPENDENT CONTRACTORS.



17.1
Nothing herein shall be construed as creating a partnership, joint venture, or
master-servant relationship between the parties for any purpose whatsoever. 
Except as may be expressly provided herein, neither party may be held
responsible for the acts either of omission or commission of the other party,
and neither party is authorized, or has the power, to obligate or bind the other
party by contract, agreement, warranty, representation or otherwise in any
manner. It is expressly understood that the relationship between the parties is
one of independent contractors.

 
 
4

--------------------------------------------------------------------------------

 
 
18.
MISCELLANEOUS PROVISIONS



(a) 
Time.  Time is of the essence of this Agreement.



(b) 
Presumption.  This Agreement or any section thereof shall not be construed
against any party due to the fact that said Agreement or any section thereof was
drafted by said party.



(c) 
Titles and Captions.  All article, section and paragraph titles or captions
contained in this Agreement are for convenience only and shall not be deemed
part of the context nor affect the interpretation of this Agreement.



(d) 
Good Faith, Cooperation and Due Diligence.  The parties hereto covenant, warrant
and represent to each other good faith, complete cooperation, due diligence and
honesty in fact in the performance of all obligations of the parties pursuant to
this Agreement.  All promises and covenants are mutual and dependent.



(e) 
Further Action.  The parties hereto shall execute and deliver all documents,
provide all information and take or forbear from all such action as may be
necessary or appropriate to achieve the purposes of this Agreement.



(f) 
Savings Clause.  If any provision of this Agreement, or the application of such
provision to any person or circumstance, shall be held invalid, the remainder of
this Agreement, or the application of such provision to persons or circumstances
other than those as to which it is held invalid, shall not be affected thereby.



(g) 
Assignment.  The Company may assign this Agreement, in whole or in part, at any
time to any party, as the Company shall determine in its sole discretion;
pro­vided that, no such assignment shall relieve the Company of its obligations
hereunder unless consented to by the Consultant in writing. The Consultant may
not assign this Agreement without the prior written consent of the Company in
its sole discretion.



(g) 
Notices.  All notices required or permitted to be given under this Agreement
shall be given in writing and shall be delivered, either personally or by
express delivery service, to the party to be notified.  Notice to each party
shall be deemed to have been duly given upon delivery, personally or by courier,
addressed to the attention of the officer at the address set forth herein, or to
such other officer or addresses as either party may designate, upon at least 10
days written notice, to the other party.



(h) 
Entire agreement.  This Agreement contains the entire understanding and
agreement among the parties. There are no other agreements, conditions or
representations, oral or written, express or implied, with regard thereto. This
Agreement may be amended only in writing signed by all parties.



(i) 
Waiver.  A delay or failure by any party to exercise a right under this
Agreement, or a partial or single exercise of that right, shall not constitute a
waiver of that or any other right.



(j) 
Counterparts.  This Agreement may be executed in duplicate counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same Agreement.  In the event that the document is signed by one
party and faxed to another the parties agree that a faxed signature shall be
binding upon the parties to this agreement as though the signature was an
original.



(k) 
Successors.  The provisions of this Agreement shall be binding upon all parties,
their successors and permitted assigns.



(l) 
Jurisdiction.  The parties hereby attorn to the exclusive jurisdiction of the
provincial and federal courts located in the city of Vancouver, British Columbia
in relation to all disputes arising from the Agreement.



(m) 
Counsel.  The parties expressly acknowledge that each has been advised to seek
separate counsel for advice in this matter and has been given a reasonable
opportunity to do so.

 
IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.
 


URBAN BARNS FOODS INC.
 
Per:
 
/s/ Daniel Meikleham
Daniel Meikleham, Chief Financial Officer, Chairman of Board of Directors
 
CONSULTANT
 
 
 
 
/s/ Jacob Benne
Jacob Benne



5
